Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This is in response to an RCE filed on 4/21/2021 in which claims 1-1-12 and 15-20 are pending of which claims 1, 8-9, 15 were amended and claims 13-14 were cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2021 has been entered.

Response to Arguments
Applicant's Argument: 
Applicant's arguments with respect to the pending amended claims have been fully considered but they are moot in view of the new grounds of rejection as stated below.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “during manufacturing” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. None of the original figures show manufacturing process.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction the newly added limitation “during manufacturing” was not mentioned nor explained in the original specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The newly added limitation “during manufacturing has no support in the original disclosure.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 15-20 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 8 and 15 recite “during manufacturing” which is indefinite because it is unclear what the metes and bounds the applicant is trying to claim, it is unclear what this limitation means, the reference describe a device being stitched to manufacture a head guard, therefore it was interpreted that the reference reads on the newly added limitation.
Claims 2-7, 8-12 and 16-20 are rejected because they depend directly or indirectly on rejected claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 15-16 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over McCormick (U.S. Patent No. 6,112,332) as best understood.


    PNG
    media_image1.png
    554
    841
    media_image1.png
    Greyscale


Regarding claim 15, McCormick discloses a head guard (Figs. 3-5 identifier 44), comprising: 
a plurality of multi-layered sidewalls (Fig. 3 identifier 46 showing 6 panels), wherein each of the multi-layered sidewalls comprise: 
a first stretchable (capable to stretch to a degree) fabric layer (See Fig. A, made of Nylon or cotton fabrics, Col. 2, lines 65-67, having an inner surface (See Fig. A) and an outer surface (See Fig. A); 
a second stretchable (capable to stretch to a degree) fabric layer (See Fig. A,  made of Nylon or cotton fabrics, Col. 2, lines 65-67) fabric layer having an inner surface See Fig. A) and an outer surface (See Fig. A), the inner surface of the first stretchable 
wherein the plurality of triangular multi-layered sidewalls (46) are assembled to define a dome (See Fig. A) having a circular (bottom edge as shown in Fig. A) dimensioned to receive a head of a wearer (because it is designed to be worn on a head of a wearer);
a padding layer (62) having a first side (See Fig. A) and a second side (See Fig. A), the padding layer (62) non-removably positioned within the pocket (clearly shown in Fig. 5, also it is non-removably positioned because each sidewall (46) is sewn on all three sides at stitch lines 54 and at the bottom edge 58 wherein a band is stitched to the bottom edge meaning the bottom edge has a stitch or sewn line along the entire bottom edge 58 as described in Col. 2, lines 53-57) during manufacturing (the side padding panel is sandwiched and stitched to the inner and outer side walls as described above which was considered as being done during manufacturing) such that the first side is proximate to the inner surface of the first stretchable fabric layer and the second side is proximate to the inner surface of the second stretchable fabric layer (See Fig. A), wherein the padding layer (62) is stitched to at least one of the first stretchable fabric layer and the second stretchable fabric (the padding layer 62 is stitched to both first and second fabric layer as described above).
 McCormick discloses that the side padding material may be composed of any material that has a high "R value," i.e. high heat retention capability.  One preferred insulating material is manufactured by du Pont under the tradename "Hollofil." See Col. 2, lines 62-65

However, an ordinary skilled in the art would be motivated to try different well-known materials in order to obtain optimum configuration and to maximize comfort, durability and functionality of the device. Replacing Hollofil with open cell foams is a mere substitution of a well-known material with another. It is noted that applicant disclosed no criticality to the claimed well-known material. 

Regarding claim 16, McCormick discloses a head guard comprising at least two multi-layered sidewalls (Fig. 3 shows 6 multi-layered sidewalls).

Regarding claim 19, McCormick discloses a head guard wherein the open-cell padding layer is stitched to both the second stretchable fabric layer and the second stretchable fabric layer (as described herein).

Regarding claim 20, McCormick discloses a head guard wherein each of the plurality of multi-layered sidewalls are triangular (See Fig. 4).


Claims 1-3, 5-12 and 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over McCormick (U.S. Patent No. 6,112,332) in view of Norton (U.S. Patent No. 8,739,316 B1)  as best understood.


a plurality of multi-layered sidewalls (46, Fig. 4 showing 6 panels), wherein the plurality of multi-layered sidewalls (46) are sewn (at stitch line 54) to collectively form a dome (as clearly shown in Fig. 3), wherein the dome (See Fig. 3) defines a circular opening for a head of a wearer (defined by edge 58), and wherein each of the multi-layered sidewalls (46) comprises: 
an inner stretchable (capable to stretch to a degree) fabric layer (Fig. 5 identifier 64 bottom layer made of Nylon or cotton fabrics, Col. 2, lines 65-67), 
an outer stretchable (capable to stretch to a degree) fabric layer (Fig. 5 identifier 64 upper layer made of Nylon or cotton fabrics, Col. 2, lines 65-67); wherein the inner stretchable fabric layer and the outer stretchable fabric layer collectively define a pocket (which is shown in Fig. 5 where layer 62 is located); and 
a side padding layer (64) non-removably positioned internal to the multi-layered sidewall in the pocket defined by the inner stretchable fabric layer and the outer stretchable fabric layer (clearly shown in Fig. 5, also it is non-removably positioned because each sidewall (46) is sewn on all three sides at stitch lines 54 and at the bottom edge 58 wherein a band is stitched to the bottom edge meaning the bottom edge has a stitch or sewn line along the entire bottom edge 58 as described in Col. 2, lines 53-57) during manufacturing (the side padding panel is sandwiched and stitched to the inner and outer side walls as described above which was considered as being done during manufacturing), wherein at least a portion of the side padding layer being is coupled to one or both of the inner stretchable fabric layer and the outer stretchable 
wherein the padding layer (62) consists essentially of a rate dependent padding material (McCormick discloses that the side padding material may be composed of any material that has a high "R value," i.e. high heat retention capability.  One preferred insulating material is manufactured by du Pont under the tradename "Hollofil." See Col. 2, lines 62-65).
McCormick does not disclose rate dependent padding material which is defined by the applicant as low density foam material (see specification par. 0056 as originally filed) 
However, an ordinary skilled in the art would be motivated to try different well-known padding materials in order to obtain optimum configuration and to maximize comfort, durability and functionality of the device. Replacing Hollofil with rate dependent padding material or low density foam material is a mere substitution of a well-known material with another.
wherein the inner stretchable fabric layer and the outer stretchable fabric layer (64 bottom and upper) are expandable (capable to expand) from a relaxed state (when the device is not worn as shown in Fig. 3) to and an expanded state (when worn on the head of the wearer for better fit on the head of the wearer);
McCormick does not explicitly disclose that the side padding layer of one of the plurality of multi-layered sidewalls is discontinuous from the side padding layer of an adjacent one of the plurality of multi-layered sidewalls.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured McCormick device with the side padding layer of one of the plurality of multi-layered sidewalls is discontinuous from the side padding layer of an adjacent one of the plurality of multi-layered sidewalls as taught by Norton in order to enhance flexibility between the side walls and the ability to replace one of many of the padding layer instead of replacing the entire single layer.

Regarding claim 2, McCormick as modified by Norton discloses a head guard wherein the padding layer is coupled using one or more of stitching, heat welding, and an adhesive (by stitching as described in claim 1 above).

Regarding claim 3, McCormick as modified by Norton discloses a head guard wherein the side padding layer is stitched to the inner stretchable fabric layer and the outer stretchable fabric layer (to both as described in claim 1 above).

Regarding claim 5-6, McCormick as modified by Norton discloses a head guard wherein the side padding layer (62) is an open-cell side padding layer (See above).
Norton discloses that the padding layer (10) provided with adhesive on one side on the interior of a cap (Col. 3, lines 14-17).
Norton does not disclose that the padding layer is stitched to only the inner stretchable fabric.
However, Norton disclosure that the padding is adhered to the interior of the cap (or hat) is considered as being adhered to only the inner fabric layer but can also be adhered to only the outer sidewall if the padding layer is inverted. 
Norton does not disclose stitching.
However, an ordinary skilled in the art at the time the invention was made would motivated to try different well-known fasteners types such as stitching in order to obtain maximum configuration and to maximize comfort, durability and functionality of the device. Replacing adhesive with stitching is a mere substitution of a well-known fastener with another. It is noted that applicant disclose no criticality to the claimed limitation, in fact adhesive is a selected method of fastening by the applicant as evident by para. 0051 of the specification as originally filed. 
Norton discloses the use of gels as the padding layer material.
Norton does not disclose an open-cell padding layer.
However, an ordinary skilled in the art at the time the invention was made would be motivated to try different well-known materials in order to obtain optimum configuration and to maximize comfort, durability and functionality of the device. 

Regarding claim 7, McCormick as modified by Norton discloses a head guard wherein the side padding layer is stitched to the inner stretchable fabric and the outer stretchable fabric (See above as described in claim 1).
Norton discloses the use of gels as the padding layer material.
Norton does not disclose an open-cell padding layer.
However, an ordinary skilled in the art at the time the invention was made would be motivated to try different well-known materials in order to obtain optimum configuration and to maximize comfort, durability and functionality of the device. Replacing gels with open cell foams is a mere substitution of a well-known material with another. It is noted that applicant disclosed no criticality of the claimed well-known material, in fact, gels are selected material by the applicant as evident by the applicant specification (See Para. 0055) wherein gels are one of the approved material to be used as the padding material.

Regarding claim 8, McCormick discloses a head guard (Figs. 3-5 identifier 44), comprising: 

stretchable (capable to stretch to a degree) fabric layer (Fig. 5 identifier 64 upper and bottom layers made of Nylon or cotton fabrics, Col. 2, lines 65-67) collectively defining a pocket (which is shown in Fig. 5 where layer 62 is located); and 
a side padding layer (62), wherein the side padding layer is permanently positioned in the pocket and coupled to the stretchable fabric layers (clearly shown in Fig. 5, also it is non-removably or permanently positioned because each sidewall (46) is sewn or coupled on all three sides at stitch lines 54 and at the bottom edge 58 wherein a band is stitched to the bottom edge meaning the bottom edge has a stitch or sewn line along the entire bottom edge 58 as described in Col. 2, lines 53-57) during manufacturing (the side padding panel is sandwiched and stitched to the inner and outer side walls as described above which was considered as being done during manufacturing), and wherein the padding layer (62) consists essentially of a rate dependent padding material (McCormick discloses that the side padding material may be composed of any material that has a high "R value," i.e. high heat retention 
McCormick does not disclose rate dependent padding material which is defined by the applicant as low density foam material (see specification par. 0056 as originally filed) 
However, an ordinary skilled in the art would be motivated to try different well-known padding materials in order to obtain optimum configuration and to maximize comfort, durability and functionality of the device. Replacing Hollofil with rate dependent padding material or low density foam material is a mere substitution of a well-known material with another;
wherein the inner stretchable fabric layer and the outer stretchable fabric layer (64 bottom and upper) are expandable (capable to expand) from a relaxed state (when the device is not worn as shown in Fig. 3) to and an expanded state (when worn on the head of the wearer for better fit on the head of the wearer);
McCormick does not explicitly disclose that the side padding layer of the first triangular multi-layered sidewall is discontinuous from the side padding layer of the second triangular multi-layered sidewalls.
However, Norton teaches yet another head guard (See Fig. 5) having an outer side wall (Fig. 5 identifier 44 (showing two layers) outer portion facing away from the wearer), an inner side wall (Fig. 5 identifier 44 inner portion facing the wearer) and a protective padding layer (10) positioned between the inner and outer layers (See Fig. 5), wherein the side padding layer (10) of one of the plurality of multi-layered sidewalls (44 inner and outer) is discontinuous from the side padding layer of an adjacent one of the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured McCormick device with the side padding layer of the first triangular multi-layered sidewall is discontinuous from the side padding layer of the second triangular multi-layered sidewalls as taught by Norton in order to enhance flexibility between the side walls and the ability to replace one of many of the padding layer instead of replacing the entire single layer.

Regarding claim 9, McCormick as modified by Norton discloses a head guard further comprising a third multi- layered sidewall (See Fig. A), the multi-layered sidewall comprising: 
stretchable (capable to stretch to a degree) fabric layer (Fig. 5 identifier 64 upper and bottom layers made of Nylon or cotton fabrics, Col. 2, lines 65-67) defining a pocket (which is shown in Fig. 5 where layer 62 is located); and a side padding layer (62) permanently positioned in the pocket (because the three sides are sewn as described above) and coupled to the stretchable fabric layers (because it is sewn with the side walls), the side padding layer (62) comprising a padding material (such as Hollofil as described above).



Regarding claim 11, McCormick as modified by Norton discloses a head guard further comprising an elastic band (32 of Norton) coupled to the first triangular multi-layered sidewall and the second triangular multi-layered sidewall and positioned proximate to the circular opening of the dome (See Figs. 4-6).

Regarding claim 12, McCormick as modified by Norton discloses a head guard wherein the side padding layers (62) of each of the first triangular multi-layered sidewall and the second triangular multi-layered sidewall (See Fig. A) are substantially triangular (See Fig. A).

Regarding claims 17-18, McCormick discloses the invention substantially as claimed above. 
McCormick does not disclose that the open-cell padding layer (62) is stitched to only the first stretchable fabric layer or only to the second stretchable fabric layer.
However, Norton teaches yet another head guard (See Fig. 5) having an outer side wall (Fig. 5 identifier 44 (showing two layers) outer portion facing away from the wearer), an inner side wall (Fig. 5 identifier 44 inner portion facing the wearer) and a protective padding layer (10) positioned between the inner and outer layers (See Fig. 5), Norton teaches that the padding layer (10) provided with adhesive on one side on the 
Therefore, it is obvious to the ordinary skilled in the art at the time the invention was made to manufacture the device of McCormick with a padding layer affixed to only one side (inner or outer layers) in order to enhance securement of the padding layer to inside the pocket preventing shifting and bulking.
Norton does not disclose stitching.
However, an ordinary skilled in the art at the time the invention was made would motivated to try different well-known fasteners types such as stitching in order to obtain maximum configuration and to maximize comfort, durability and functionality of the device. Replacing adhesive with stitching is a mere substitution of a well-known fastener with another. It is noted that applicant disclose no criticality to the claimed limitation, in fact adhesive is a selected method of fastening by the applicant as evident by para. 0051 of the specification as originally filed. 

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over McCormick (U.S. Patent No. 6,112,332) in view of Norton (U.S. Patent No. 8,739,316 B1) and Jaye et al. (U.S. Patent No. 7,360,258 B2) as best understood.

Regarding claim 4, McCormick as modified by Norton discloses the invention substantially as claimed above.

However, Jaye et al. “Jaye” teaches yet another head gear adapted to be worn on a head of a user (See Figs. 1-2), the head gear consisting of four sidewalls (20) as shown in Fig. 2. 
It is obvious to the ordinary skilled n the art at the time the invention was made to manufacture the head gear of McCormick and Norton with four sidewalls as taught by Jaye in order to enhance construction of the head gear improving cost and time to produce the device.

Conclusion
The prior art made of record and not relied upon is considered (See previous PTO-892) pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563.  The examiner can normally be reached on Monday-Friday 8 am-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KHALED ANNIS/Primary Examiner, Art Unit 3732